Citation Nr: 0633511	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  04-20 500A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
endometriosis.

2.  Entitlement to an effective date earlier than November 
19, 2001 for the award of service connection for irritable 
bowel syndrome (IBS) and abdominal adhesions.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from June 1981 to September 
1992.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an August 2002 rating action of the Department 
of Veterans' Affairs (VA), Regional Office (RO), which found 
that the veteran had not presented sufficient new and 
material evidence to reopen her claim for service connection 
for endometriosis and which had found that an earlier 
effective date for service connection for IBS and abdominal 
adhesions was not warranted.  The veteran testified before 
the undersigned at a personal hearing conducted at the RO in 
August 2006.

The issue of whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for endometriosis is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran filed a claim for service connection for IBS 
in June 1993; the RO denied entitlement to service connection 
for this condition in August 1993 and she was notified of 
this denial on August 24, 1993.  She did not appeal this 
denial.

2.  The veteran submitted a claim to reopen her request for 
service connection for IBS on November 19, 2001.  




CONCLUSION OF LAW

Under governing law, the effective date of the award of 
service connection for IBS with abdominal adhesions is 
November 19, 2001.  38 U.S.C.A. §§ 5013(a), 5103A, 5107, 5110 
(West 2002 & 2005); 38 C.F.R. §§ 3.159, 3.400, 
3.400(q)(1)(ii) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see Mayfield v. Nicholson, 
444 F.3d 1328, rev'd on other grounds (Fed. Cir. 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits.  In the 
present case, this was done.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions of the Court in Pelegrini 
and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In January 2002, April 2003 letters, the RO informed the 
veteran of its duty to assist her in substantiating her claim 
under the VCAA, and the effect of this duty upon her claim.  
She was informed of what evidence was needed to substantiate 
her claim.  She was told what information and evidence VA 
would obtain in her behalf and what evidence and information 
she could submit.  She was also told to submit any evidence 
relevant to her claim.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to her claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).


II.  Applicable laws and regulations

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of VA as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104 (West 2002 & 2005).  A 
final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. 
§ 3.105 and 38 C.F.R. § 3.2600 of this part.  

Generally, the effective date of an award of service 
connection will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400 (2005).  When new and material evidence has been 
received after the final disallowance of a claim of service 
connection, the effective date is the date of receipt of the 
application to reopen the claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii) 
(2005).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & 2005).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & 
2005); 38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


III.  Factual background and analysis

The evidence of record indicates that the veteran originally 
filed a claim for service connection for IBS in June 1993.  
In August 1993, the RO issued a rating action which denied 
entitlement to service connection.  She was notified of this 
decision on August 24, 1993.  She failed to submit a timely 
notice of disagreement with this denial and it became final.  
On November 19, 2001, she submitted a claim to reopen her 
request for service connection for IBS with abdominal 
adhesions.  The RO issued a rating action in August 2002, 
which awarded service connection for IBS with an effective 
date of November 19, 2001.

The veteran testified before the undersigned at a personal 
hearing in August 2006.  She stated her belief that service 
connection for IBS should be made effective the day after her 
discharge from service since she had been found unfit for 
service, in part, because of her IBS.

After a careful review of the evidence of record, it is found 
that entitlement to an effective date earlier than November 
19, 2001 is not warranted.  The evidence clearly shows that 
the veteran's original claim for service connection for IBS 
was denied in August 1993.  She did not appeal this decision.  
She then filed her claim to reopen on November 19, 2001; 
there is no indication that she had filed a claim to reopen 
prior to this date.  While the veteran has argued that 
service connection should be awarded back to 1993 because the 
condition had existed all along, the previously noted 
regulations clearly state that the effective date of an award 
of service connection based on new and material evidence is 
the date of receipt of the application to reopen or the date 
entitlement arose, whichever is later.  In this case, the 
date of receipt of the claim is clearly the later date.  

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an effective date 
earlier than November 19, 2001 for the award of service 
connection for IBS with abdominal adhesions.


ORDER

Entitlement to an effective date earlier than November 19, 
2001 for the award of service connection for irritable bowel 
syndrome (IBS) and abdominal adhesions is denied.


REMAND

The veteran has claimed that she has presented new and 
material evidence to reopen her request for service 
connection for endometriosis.  However, she has also raised a 
claim that the RO committed clear and unmistakable error 
(CUE) in the August 1993 rating decision that had originally 
denied entitlement to service connection for this condition.  
The veteran's representative argued at the August 2006 
personal hearing that the denial in 1993 had been based upon 
an inadequate VA examination; it was stated that this 
examination had not included any testing to confirm the 
presence of endometriosis and that it was this inadequate 
development that had resulted in the denial.  The Board notes 
that the RO has not adjudicated the CUE claim.  Because a 
favorable outcome of the CUE claim would render the new and 
material claim moot, the Board finds that the RO must address 
this claim before the Board can address the new and material 
claim.  The Board finds that the CUE claim is inextricably 
intertwined with the claim that new and material evidence to 
reopen the claim has been submitted; therefore, the new and 
material issue is held in abeyance pending completion of the 
development discussed below.   See Hoyer v. Derwinski, 1 Vet. 
App. 208, 209-10 (1991).

Accordingly, the case is REMANDED for the following action:

The RO must adjudicate the veteran's claim 
that the RO committed clear and 
unmistakable error in the August 1993 
denial of service connection for IBS.  If 
the claim is denied, the veteran must be 
informed of the applicable laws and 
regulations concerning the right to appeal 
that decision to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
WAYNE BRAEUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


